Title: To John Adams from Thomas Digges, 17 November 1780
From: Digges, Thomas
To: Adams, John


     
      Dear Sir
      
       Nov. 17. 80
      
     
     I acknowlegd the Receipt of yours the 28th Octo. and 7th Instant in my last letter of the 14th. Since that day no material move with regard to our friend; but I am in consultations now and then to fix upon some mode by a motion in Parliament to have him put on parole or releasd by Bail. By the inclosd letter you will discover as much as I have yet been able to discover of the writer who appears to be Mr. L——s Secretary. The other papers alluded to in His letter are no where here abouts yet, but I will keep a look out for them knowing some of the names mentiond in the inclosd. As the inclosd has but this moment come to hand and I am rather pinchd for time by this Post, I can not further add.
     You will by this time have read and heard as much as I have relative to Arnolds apostacy. Ministry have been in possession of the plan of this plot above a month (ever since Gov. Trions arrival) and it has been the cause of their holding out such strong assurances of success from America, and of their confidant elation. They now brag very much of a considerable disunion in W——ns army and that Knox, Skuyler, Howe, and another Genl. have come over to their Interest.I do not beleive any thing of this. It is meerly held out to cover the disgrace and ruin of their dearly purchasd plots.
     It is said Rodney was not to Leave Ama. till the 25th October then to go to His old Station. By the packet and other arrivals from N York subsequent to the Gazette accounts it appears the whole British fleet of 24 ships was blocking up Rhode Island, and no accounts whatever, in that or any other quarter, of the French or Spanish fleets. How can you account for them?
     The Books lately wrote for are shippd on board the  Captain for Amsterdam. Twelve or fourteen in all. The papers are sent regularly as directed. As I shall be uneasy about this inclosure please to acknowlege the Receipt of it.
     The Expedition for Chesapeak is said to be saild from N York. When you get any News from the Southern army or from Virga. give me a line. What think you of the article in the inclosd mentioning the recapture of Gates’s Baggage, taking Lord Cornwallis &ca.
     The Writer of the within and the Captn. Peckles will most likely be sent into Prison with their Countrymen at Portsmouth. I do not know how to help them as yet, probably Mr. L——ns friend, Mr. Manning, may be inducd to advance them a little money. Mr. Young is Mr. L——ns Secretary—and the papers said to be left with Mr. Shute were so orderd to be by Mr. L, probably to be forwarded from N foundland to some part of America.
     Your Pamphlets and 2 shool books, went yesterday or this morning (13 in all) in a paper parcell directed to Messrs Q D and son. I cannot yet get the Ship or Captns name.
    